UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 03-7344



In Re:   MICHAEL ANTWON WILLIAMS,



                                                         Petitioner.



         On Petition for Writ of Mandamus. (CA-03-231-H)


Submitted:   March 5, 2004                 Decided:   March 25, 2004


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Antwon Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael Antwon Williams brought this mandamus action

seeking to compel the United States District Court for the Eastern

District of North Carolina to issue a temporary restraining order

and a preliminary injunction against several defendants Williams

named in a 42 U.S.C. § 1983 (2000) complaint.   Williams has failed

to demonstrate that he has a clear and indisputable right to

mandamus relief and that there are no other adequate means for

obtaining the relief sought.   Allied Chem. Corp. v. Daiflon, Inc.,

449 U.S. 33, 35 (1980).     Accordingly, we deny the petition for

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                - 2 -